Exhibit 10.2

FIRST AMENDMENT TO LEASE AGREEMENT

THIS FIRST AMENDMENT TO THE LEASE AGREEMENT (“First Amendment”) is entered into
as of the 23rd day of March, 2010, by and between ProLogis, a Maryland real
estate investment trust (“Landlord”) and Volterra Semiconductor Corporation, a
Delaware corporation (“Tenant”).

WITNESSETH:

WHEREAS, Landlord and Tenant entered into that certain Lease Agreement dated as
of May 9, 2007, pursuant to which Landlord leased to Tenant certain premises
located at 47467 Fremont Boulevard, Fremont California 94538 consisting of
approximately 42,711 rentable square feet (such lease, as heretofore and
hereafter modified, being herein referred to as the “Lease”).

WHEREAS, Landlord and Tenant desire to modify the term of the Lease on the terms
and conditions set forth below.

NOW THEREFORE, in consideration of Ten Dollars ($10.00) and other good and
valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, the Landlord and Tenant agree as follows:

1. The Lease Term is extended for Twenty-eight (28) months, such that the Lease
shall terminate on the 28th day of February, 2015 (“First Extension Term”). All
of the terms and conditions of the Lease shall remain in full force and effect
during such extension period except as provided below.

2. The Monthly Base Rent due and payable under this Lease is hereby amended and
shall be as following through the First Extension Term:

 

Period

       

Monthly

Base Rent

March 1, 2010    to    February 28, 2011      $   29,897.70 March 1, 2011    to
   February 29, 2012      $ 30,751.92 March 1, 2012    to    February 28, 2013
     $ 31,606.14 March 1, 2013    to    February 28, 2014      $ 32,460.36 March
1, 2014    to    February 28, 2015      $ 33,314.58

8. Right of First Offer:

(a) “Offered Space” shall mean collectively the following, as shown on Exhibit
B:

 

  1. Approximately 36,300 square feet located at 47661 Fremont Boulevard,
Fremont, California (the “47661 Space”).

 

  2. Approximately 37,266 square feet located at 47669 Fremont Boulevard,
Fremont, California (the “47669 Space”).

(b) Provided that as of the date of the giving of Landlord’s Notice, (x) Tenant
is the Tenant originally named herein or any assignee of a Permitted Transfer
(as defined in the Lease), (y) Tenant and/or any transferee of a Permitted
Transfer actually occupies all of the Premises originally demised under this
Lease, and (z) no Event of Default under this Lease or Tenant’s lease at 47451
Fremont Boulevard, Fremont, California (the “47451 Lease”) or event which but
for the passage of time in the giving of notice, or both, would constitute an
Event of Default under this Lease or the 47451 Lease has occurred and is
continuing, if at any time during the Lease Term any lease for any portion of
the Offered Space shall expire, then Landlord, before offering such Offered
Space to anyone, other than the tenant then occupying such space (or its
affiliates), shall offer to Tenant the right to include the Offered Space within
the Premises on the same terms and conditions upon which Landlord intends to
offer the Offered Space for lease.

(c) Such offer shall be made by Landlord to Tenant in a written notice
(hereinafter called the “First Offer Notice”) which offer shall designate the
space being offered and shall specify the terms which Landlord intends to offer
with respect to any such Offered Space. Tenant may accept the offer set forth in
the First Offer Notice by delivering to Landlord an unconditional acceptance
(hereinafter called “Tenant’s Notice”) of such offer within 5 business days
after delivery by Landlord of the First Offer Notice to Tenant. Time shall be of
the essence with respect to the giving of Tenant’s Notice. If Tenant does not
accept (or fails to timely accept) an offer made by Landlord pursuant to the
provisions of this Amendment or the 47451 Lease with respect to the Offered
Space designated in the First Offer Notice, Landlord shall be under no further
obligation with respect to such space by reason of this Amendment.



--------------------------------------------------------------------------------

(d) Tenant must accept all Offered Space offered by Landlord at any one time if
it desires to accept any of such Offered Space; provided, however, if the
Offered Space includes both the 47661 Space and the 47669 Space, Tenant shall
have the right and may elect to accept only one of those two spaces, either the
entire 47661 Space or the entire 47669 Space, and Tenant may not exercise its
right with respect to only part of such space.

(e) If Tenant at any time declines the 47661 Space, or the 47669 Space, or both,
offered by Landlord pursuant to this Lease or the 47451 Lease, Tenant shall be
deemed to have irrevocably waived all further rights to such specific Offered
Space in that specific building, and Landlord shall be free to lease the Offered
Space to third parties including on terms which may be less favorable to
Landlord, but at rental rates that are at least 90% of the rental rate offered
to Tenant. If Landlord desires to offer the Offered Space to the market at
rental rates that are less than 90% of the rental rate previously offered to
Tenant, then Landlord shall resubmit such Offered Space to Tenant in accordance
with the terms of Section 9(c) above.

(f) Additionally, (i) in the event that less than all of the Offered Space is
available at the time the available portion of the Offered Space is offered to
Tenant in accordance with this Right of First Offer and (ii) Tenant accepts such
offer set forth in the First Offer Notice, then Tenant shall have the further
right to any additional Offered Space that later becomes available in that
building.

(g) Notwithstanding anything contained herein to the contrary, Tenant agrees and
understands that Tenant’s Right of First Offer shall not be effective and shall
terminate effective immediately upon any of the following transactions taking
place (each an “Terminating Event”): (a) the Building and the Offered Space are
not both owned in fee by ProLogis, a Maryland real estate investment trust; or
(b) any mortgage holder or lien holder has taken possession of the Building or
the Offered Space as a result of a foreclosure or deed-in-lieu of foreclosure.
Tenant agrees and understands that in the event of an Terminating Event, this
Right of First Offer shall be automatically deemed null and void and of no
further force or effect upon such event or transaction.

4. Except as modified herein, the Lease, and all of the terms and conditions
thereof, shall remain in full force and effect.

5. Any obligation or liability whatsoever of ProLogis, a Maryland real estate
investment trust, which may arise at any time under the Lease or this First
Amendment or any obligation or liability which may be incurred by it pursuant to
any other instrument, transaction or undertaking contemplated hereby, shall not
be personally binding upon, nor shall resort for the enforcement thereof be had
to the property of, its trustees, directors, shareholders, officers, employees,
or agents regardless of whether such obligation or liability is in the nature of
contract, tort or otherwise.

IN WITNESS WHEREOF, the parties hereto have signed this First Amendment to Lease
Agreement as of the day and year first above written.

 

TENANT:     LANDLORD: Volterra Semiconductor Corporation, a Delaware corporation
    ProLogis, a Maryland real estate investment trust By:  

/s/    Mike Burns

    By:  

/s/    W. Scott Lamson

Name:   Mike Burns     Name:   W. Scott Lamson Title:   Vice President and Chief
Financial Officer     Title:   Senior Vice President        



--------------------------------------------------------------------------------

Exhibit A

Right of First Offer

Offered Space

LOGO [g18063g45x93.jpg]